579 S.E.2d 275 (2003)
HOKE COUNTY BOARD OF EDUCATION; Halifax County Board of Education; Robeson County Board of Education; Cumberland County Board of Education; Vance County Board of Education; Randy L. Hasty, individually and as guardian ad litem of Randell B. Hasty; Steven R. Sunkel, individually and as guardian ad litem of Andrew J. Sunkel; Lionel Whidbee, individually and as guardian ad litem of Jeremy L. Whidbee; Tyrone T. Williams, individually and as guardian ad litem of Trevelyn L. Williams; D.E. Locklear, Jr., individually and as guardian ad litem of Jason E. Locklear; Angus B. Thompson II, individually and as guardian ad litem of Vandaliah J. Thompson; Mary Elizabeth Lowery, individually and as guardian ad litem of Lannie Rae Lowery, Jennie G. Pearson, individually and as guardian ad litem of Sharese D. Pearson; Benita B. Tipton, individually and as guardian ad litem of Whitney B. Tipton; Dana Holton Jenkins, individually and as guardian ad litem of Rachel M. Jenkins; Leon R. Robinson, individually and as guardian ad litem of Justin A. Robinson, Plaintiffs and
Cassandra INGRAM, individually and as guardian ad litem of Darrie Ingram; Carol Penland, individually and as guardian ad litem of Jeremy Penland; Darlene Harris, individually and as guardian ad litem of Shamek Harris; Nettie Thompson, individually and as guardian ad litem of Annette Renee Thompson; Ophelia Aiken, individually and as guardian ad litem of Brandon Bell; Asheville City Board of Education; Buncombe County Board of Education; Charlotte-Mecklenburg Board of Education; Durham Public Schools Board of Education; Wake County Board of Education; Winston-Salem/Forsyth County Board of Education, Plaintiff-Intervenors
v.
STATE of North Carolina and the State Board of Education.
No. 530PA02.
Supreme Court of North Carolina.
March 18, 2003.
Grayson G. Kelley, Senior Deputy Attorney General, Thomas J. Ziko, Special Deputy Attorney General, for the State and State Board of Education.
Robert W. Spearman, Raleigh, Audrey J. Anderson, Kevin J. Lanigan, Washington, DC, for Hasty et el.

ORDER
Upon consideration of the petition filed by Defendants in this matter for discretionary review under G.S. 7A-31 prior to a determination by the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 18th day of March 2003."